

 SCON 29 ENR: To authorize the use of the rotunda and Emancipation Hall of the Capitol by the Joint Congressional Committee on Inaugural Ceremonies in connection with the proceedings and ceremonies conducted for the inauguration of the President-elect and the Vice President-elect of the United States.
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. CON. RES. 29IN THE SENATE OF THE UNITED STATESFebruary 3, 2016Agreed toCONCURRENT RESOLUTIONTo authorize the use of the rotunda and Emancipation Hall of the Capitol by the Joint Congressional
			 Committee on Inaugural Ceremonies in connection with the proceedings and
			 ceremonies conducted for the inauguration of the President-elect and the
			 Vice President-elect of the United States.1.Use of the rotunda and Emancipation Hall of
 the capitolThe rotunda and Emancipation Hall of the United States Capitol are authorized to be used on January 20, 2017, by the Joint Congressional Committee on Inaugural Ceremonies in connection with the proceedings and ceremonies conducted for the inauguration of the President-elect and the Vice President-elect of the United States.Secretary of the SenateClerk of the House of Representatives